Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-16-00539-CV

                                 IN RE Roberto Carlos MENDIVES, Sr.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: September 7, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 24, 2016, Relator filed a petition for writ of mandamus. The court has

considered the petition for writ of mandamus and is of the opinion that Relator is not entitled to

the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2015-CI-00877, styled In the Matter of the Marriage of Angela Rose
Mendives and Roberto Carlos Mendives, Sr., and in the interest of R.C.M. II, M.A.M., G.F.M., and E.F.M., Children,
pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr. presiding.